Opinión disidente emitida por el
Juez Asociado Señor Rivera Pérez.
El Secretario de Hacienda de Puerto Rico acude ante nos para solicitar la revocación de una sentencia dictada por el Tribunal de Circuito de Apelaciones. Dicha sentencia declaró válido el pago por una suma global, ascendente a doce meses de sueldo, otorgado a la Administradora de Co-rrección de Puerto Rico, como compensación final por sepa-ración del servicio, a tenor con lo dispuesto en el Art. 3(1) de la Ley Núm. 125 de 10 de junio de 1967, según enmen-dada.(2)
*895I
La Dra. Mercedes Otero de Ramos se desempeñó, por dos cuatrienios consecutivos, como Administradora de Co-rrección de Puerto Rico, hasta 1992. El 3 de junio de ese mismo año, el entonces Gobernador de Puerto Rico, Hon. Rafael Hernández Colón, por motivo de la separación del servicio público de dicha funcionaría, le concedió un pago equivalente a doce meses de sueldo como compensación final, a tenor con las facultades conferidas al Primer Ejecu-tivo por el Art. 3 de la Ley Núm. 125, supra.(3) En julio de 1992 el Departamento de Hacienda de Puerto Rico realizó el pago correspondiente. El 18 de enero de 1995, el Secre-tario de Hacienda, Hon. Manuel Díaz Saldaña, le cursó una carta a la Dra. Mercedes Otero de Ramos indicándole que debía devolver la mitad de la compensación recibida, equivalente a seis meses de sueldo, por haberse pagado ésta indebidamente. Dicho funcionario expresó que el Go-bernador de Puerto Rico no tenía facultad para conceder una compensación mayor al equivalente a seis meses de sueldo dispuesto en el Art. 3 de la referida ley.(4) La Dra. Mercedes Otero de Ramos se negó a devolver dicha canti-dad, y el 10 de abril de 1995 presentó una solicitud de *896sentencia declaratoria ante el Tribunal de Primera Instancia.(5) La funcionaría, en su demanda, solicitaba que dicho foro declarara que la compensación final que recibió estuvo autorizada por el estatuto aplicable o, en la alterna-tiva, constituyó un error de derecho.(6)
El Tribunal de Primera Instancia dictó sentencia decla-ratoria el 27 de junio de 1996, archivada en autos me-diante copia de su notificación el 28 de junio de 1996.(7) Dicho tribunal concluyó que la Dra. Mercedes Otero de Ramos no tenía derecho a recibir una compensación final equivalente a doce meses de sueldo, al amparo del Art. 3 de la Ley Núm. 125, supra.(8) El referido foro determinó que la actuación de concederle a dicha funcionaría una com-pensación final mayor que la permitida por dicho estatuto, constituyó un acto ultra vires.(9)
El Tribunal de Primera Instancia apoyó su dictamen en lo resuelto por este Tribunal en Hernández Agosto v. Romero Barceló, 112 D.P.R. 407 (1982).(10) Dicho tribunal en-tendió que la Dra. Mercedes Otero de Ramos recibió un solo nombramiento para un cargo que se extendió por dos cuatrienios.(11) El referido Tribunal puntualizó, además, que la actuación del Gobernador, al autorizar una compen-sación equivalente a doce meses de sueldo, no podía ser consecuencia de un error de derecho, dado que el Art. 3 de la Ley Núm. 125, supra, clara y expresamente, dispone que la compensación final no sería mayor, en ningún caso, al *897pago equivalente a seis meses del sueldo recibido por el funcionario mientras ocupaba su puesto.(12)
No conforme con dicha determinación, la Dra. Mercedes Otero de Ramos presentó un recurso de apelación ante el Tribunal de Circuito de Apelaciones el 27 de agosto de 1996.(13) La funcionaría alegó ante dicho foro que el Tribunal de Primera Instancia había errado al concluir que un funcionario que ocupa un cargo que requiere el consejo y el consentimiento del Senado por dos cuatrienios consecuti-vos, sólo tiene derecho a una compensación final equiva-lente a un máximo de seis meses de sueldo. Adujo, en la alternativa, que el foro de primera instancia incidió al con-cluir que el pago efectuado como compensación final no había sido realizado por un error de derecho.(14)
El Tribunal de Circuito de Apelaciones emitió su senten-cia el 22 de diciembre de 1999, para revocar la dictada por el Tribunal de Primera Instancia.(15) Dicho foro concluyó que los funcionarios nombrados por el Poder Ejecutivo, que se desempeñan en sus puestos durante dos cuatrienios consecutivos, deben recibir el beneficio dispuesto por el Art. 3 de la Ley Núm. 125, supra, respecto a cada uno de los nombramientos extendidos por el gobernador.(16) El re-ferido tribunal expresó que el límite de la compensación establecida en dicho estatuto es aplicable al término por el cual normalmente se extiende el nombramiento de un fun-cionario, es decir, por un período de cuatro años.(17) Dicho foro apoyó su determinación en que una interpretación literal de éste lesionaría la intención del legislador de compen-sar adecuadamente a los funcionarios nombrados por el gobernador, por razón de su dedicación al servicio *898público.(18) Añadió que una interpretación razonable lleva a la conclusión de que la compensación final concedida a los funcionarios nombrados por el Poder Ejecutivo sustituye las disposiciones relativas a la acumulación, concesión y disfrute de licencias de las cuales gozan otros funcionarios y empleados del gobierno.(19) Finalmente el referido foro de-terminó que el caso Hernández Agosto v. Romero Barceló, supra, no aplicaba a la situación del caso de marras.(20) Concluyó que el pago efectuado a la Dra. Mercedes Otero de Ramos era legítimo y válido.(21)
Inconforme con dicho dictamen, el 17 de febrero de 2000, el Secretario de Hacienda de Puerto Rico acudió ante nos, oportunamente.(22)
rH I
La opinión mayoritaria interpreta el Art. 3 de la Ley Núm. 125, supra, a los efectos de que la intención del le-gislador detrás de ese estatuto consistió en que un funcio-nario público nombrado por el Gobernador de Puerto Rico para un puesto de confianza en su gabinete, y que perdura *899en esa posición por dos cuatrienios consecutivos, es acree-dor a una compensación final, otorgada discrecionalmente por el Primer Ejecutivo, de doce meses de sueldo. Respe-tuosamente disentimos.
No negamos, ni mucho menos rechazamos, la razonabi-lidad y justicia de la norma que pretende pautar la Mayo-ría de los integrantes de este Tribunal en este asunto. Con-sideramos, en nuestro fuero interno, que lo decidido por la Mayoría de este Tribunal debería ser la política pública vigente en Puerto Rico. Concederle por estatuto una retri-bución de doce meses de sueldo como compensación final a un funcionario de gobierno de confianza, nombrado por el Gobernador de Puerto Rico, que mantiene tal carácter en una o más posiciones de esa misma naturaleza por espacio de dos cuatrienios consecutivos, es razonable y justo. Reco-nocemos que ella se ajusta a la realidad de personas que, como regla general, ocupan posiciones como la de la doc-tora Otero de Ramos, con intenso sacrificio personal, familiar y económico. No obstante, muy respetuosamente, so-mos del criterio que la Mayoría realiza un ejercicio de formulación de política pública, que estamos impedidos^ constitucionalmente de realizar, en el ejercicio de interpre-tar un estatuto en forma contraria a la clara intención del legislador. Según nuestro sistema de separación de pode-res, la función de formular política pública le corresponde a las otras dos ramas del Gobierno. La separación de poderes forma parte integral de nuestra democracia constitucional. Nuestro deber, dentro de la forma republicana de nuestro gobierno, se circunscribe a interpretar la ley y despejar las lagunas que existen en la misma, utilizando como guía la intención del legislador. En Alejandro Rivera v. E.L.A., 140 D.P.R. 538, 545 (1996), nos expresamos al respecto de la manera siguiente:
Además, nos señala R..E. Bernier y J.A. Cuevas Segarra en su obra Aprobación e interpretación de las leyes en Puerto Rico, 2da ed., San Juan, Pubis. J.T.S., 1987, Yol. I, pág. 299, *900que “[bjajo un sistema de separación de poderes como el que funciona en Puerto Rico, la Asamblea Legislativa tiene la fa-cultad de aprobar las leyes. El Poder Judicial ejercitado por los tribunales consiste en el ejercicio de las facultades de resolver los litigios a través de la interpretación de la ley. En el desempeño normal de sus funciones, los tribunales están obli-gados a respetar la voluntad legislativa aunque los magistra-dos discrepen personalmente de la sabiduría de los actos legislativos. Interpretar una ley en forma que sea contraria a la intención del legislador implica la usurpación por la rama judicial de las prerrogativas de la rama legislativa. Por tanto, el intérprete debe abstenerse de sustituir el criterio legislativo por sus propios conceptos de lo justo, razonable y deseable”. (Énfasis suplido.)
H-i
El Secretario de Hacienda de Puerto Rico nos señala que el Tribunal de Circuito de Apelaciones interpretó de manera errada la intención legislativa detrás del Art. 3 de la Ley Núm. 125, supra.
Una vez más reiteramos las normas de hermenéutica que nos guían en nuestro ministerio de interpretar las leyes. Al descargar nuestra función de interpretar una dis-posición particular de un estatuto, los tribunales debemos siempre considerar cuáles fueron los propósitos persegui-dos por la Asamblea Legislativa al aprobarlo, de manera que nuestra interpretación asegure la efectividad de la in-tención que lo anima.(23) En esta búsqueda acudimos pri-mero al texto de la ley, ya que cuando éste es claro y libre de ambigüedad, no debe ser menospreciado bajo el pretexto de cumplir su espíritu,(24) Ante un lenguaje claro e inequívoco del legislador, el texto de la ley es la expresión por excelen-cia de la intención legislativa.(25) La literalidad de una ley sólo puede ser ignorada cuando ésta es claramente contra-*901ria a la verdadera intención o propósito legislativo.(26) En segunda instancia debemos consultar el historial del estatuto.(27) La Exposición de Motivos de la ley, los infor-mes de las comisiones y los debates en el hemiciclo, en adición su texto, son las fuentes de mayor importancia en la tarea de determinar el significado de un acto legislativo.(28) Debe tomarse en consideración que todo acto legislativo persigue un propósito, trata de corregir un mal, alterar una situación existente, complementar una regla-mentación vigente, fomentar algún bien específico o bien-estar en general, reconocer o proteger un derecho, crear una política pública o formular un plan de gobierno, entre otros. Por último, en el proceso de encontrar el significado de una ley que logre los propósitos del legislador, la inter-pretación debe hacerse con fines socialmente útiles.(29)
Para comprender cabalmente la intención legislativa detrás del Art. 3 de la Ley Núm. 125, supra, se hace nece-sario hacer una exposición comprensiva del trasfondo le-gislativo del aludido estatuto. Éste persigue compensar a ciertos funcionarios de la Rama Ejecutiva, por razón de que éstos no acumulan licencia en concepto de vacaciones regulares ni de enfermedad, como otros empleados públicos. A tal efecto, se persiguió facultar al Gobernador de Puerto Rico para otorgar un pago por concepto de com-pensación final, cuando el funcionario que se desvincula totalmente del cargo no acumula vacaciones. Inicialmente, el Art. 3 del P. de la C. Núm. 567, no contenía una limita-ción a la compensación final, equivalente a seis meses de sueldo del funcionario. Dicho artículo expresaba, en lo per-tinente, de la manera siguiente:(30)
*902Artículo 3- El Gobernador reglamentará todo lo relativo a la concesión y disfrute de licencias y la cuantía del pago de com-pensación final a los funcionarios nombrados por él, con excep-ción de los miembros de la Judicatura. A los efectos del pago de compensación final, el Gobernador tomará en consideración, entre otros, factores tales como las necesidades del servicio, la naturaleza de las funciones desempeñadas y los créditos de licencia de vacaciones acumuladas en empleos anteriores en el Gobierno y no disfrutada al pasar a ocupar puestos de nom-bramientos por el Gobernador.
La Comisión de Gobierno de la Cámara de Representan-tes recomendó la aprobación, sin enmiendas, del R de la C. Núm. 567.(31) El 27 de abril de 1966 dicho proyecto fue aprobado sin enmiendas por la Cámara Baja.(32) El pro-yecto pasó a ser considerado por el Senado de Puerto Rico. La Comisión de Elecciones y Personal de ese cuerpo reco-mendó que se aprobara el P. de la C. Núm. 567 con algunas enmiendas.(33) Una de las enmiendas propuesta por esa Co-misión adicionaba a dicho artículo la frase “que en ningún caso excederá el equivalente a seis meses de sueldo”, des-pués de la expresión “compensación final”.(34) Así enmen-dado, el texto del referido Art. 3 leía de la forma siguiente:
El Gobernador reglamentará todo lo relativo a la concesión y disfrute de licencias y la cuantía del pago de compensación final a los funcionarios nombrados por él, con excepción de los miembros de la Judicatura. A los efectos del pago de compen-sación final, que en ningún caso excederá el equivalente a seis . (6) meses de sueldo, el Gobernador tomará en consideración, entre otros, factores tales como las necesidades del servicio, la naturaleza de las funciones desempeñadas y los créditos de licencia de vacaciones acumuladas en empleos anteriores en el Gobierno y no disfrutada al pasar a ocupar puestos de nom-bramiento por el Gobernador. (Énfasis suplido.)
*903El Senado de Puerto Rico aprobó el P. de la C. Núm. 567, con las enmiendas propuestas, el 11 de mayo de 1967.(35) El 15 de mayo de 1967, la Cámara de Representantes de Puerto Rico aprobó las enmiendas practicadas por el Se-nado a dicho proyecto.(36) El P. de la C. Núm. 567 se con-virtió, con la firma del Gobernador de Puerto Rico, en la Ley Núm. 125, supra, el 10 de junio de 1967.(37)
Una simple lectura del texto del aludido Art. 3 de la Ley Núm. 125 manifiesta claramente que la intención legisla-tiva al enmendar dicho artículo fue establecer una limita-ción inequívoca para que en ningún caso la compensación final que el gobernador concediera a un funcionario del eje-cutivo nombrado por él excediera el equivalente a seis meses de sueldo. No podemos aplicarle una mal llamada liberali-dad interpretativa a un estatuto, cuando su letra es clara y, por ende, su mandato legislativo.(38) La Opinión Mayorita-ria expresa que una interpretación literal de la disposición en controversia nos conduce a un resultado patentemente irrazonable, que no pudo ser el deseado por el legislador.(39) Nuestra función ministerial al interpretar las leyes no con-siste en la suplantación del criterio legislativo por nuestro concepto de lo justo y razonable. Nuestro deber, cuando la ley es clara, consiste en respetar y hacer cumplir la volun-tad legislativa.
El Secretario de Hacienda de Puerto Rico arguye, ade-más, que el Tribunal de Circuito de Apelaciones erró al interpretar que las órdenes ejecutivas han reconocido la discreción del Gobernador para otorgar un pago en con-*904cepto de compensación final en exceso de lo dispuesto en el referido estatuto.
El Hon. Roberto Sánchez Vilella, Gobernador de Puerto Rico, emitió la primera orden ejecutiva sobre este asunto el 1ro de diciembre de 1967.(40) Dicha orden stableció el pro-pósito detrás del pago en concepto de compensación final de los funcionarios nombrados por el Primer Ejecutivo. Ésta disponía lo siguiente:
El alcance del pago de compensación final es conceder al funcionario, a la fecha de su separación definitiva del servicio, una suma de dinero a los fines de compensarlo por la licencia de vacaciones que no disfrutó y reconocer su esfuerzo y dedi-cación al servicio. (Énfasis suplido.)(41)
Específicamente, en cuanto al pago por compensación final, la referida orden disponía:
Al cesar en su cargo cualquier funcionario, el Gobernador, a su discreción, autorizará el pago a tal funcionario de una suma en efectivo que no excederá del equivalente de seis meses del sueldo que corresponda a su cargo. (Énfasis suplido.(42)
Dicha orden fue derogada el 9 de enero de 1981, por otra emitida por el Hon. Carlos Romero Barceló, Gobernador de Puerto Rico.(43) Este documento autorizaba al Primer Eje-cutivo a efectuar un pago equivalente a seis meses de sueldo a ciertos funcionarios de esa rama de gobierno por cada término que ocuparan en su puesto. Éste expresaba, en relación con el pago de compensación final, lo siguiente:
*905Al cesar en su cargo cualquier funcionario, el Gobernador, a su discreción, autorizará el pago a tal funcionario de una suma en efectivo que no excederá del equivalente de seis meses del sueldo que corresponda a su cargo. Además de lo dispuesto anteriormente, el Gobernador, podrá autorizar a su discreción el pago de compensación final a aquellos funcionarios que ha-yan servido durante el cuatrienio anterior a su elección o re-elección a los cuales decida retener en su mismo cargo. (Enfasis suplido.)(44)
La referida orden ejecutiva fue emitida luego de una consulta realizada por el Gobernador Romero Barceló a su Secretario de Justicia, Hon. Miguel Giménez Muñoz, quien emitió una opinión, no publicada, el 22 de diciembre de 1980, expresando que el Primer Ejecutivo tenía facultad para realizar el pago por concepto de compensación final autorizado en el Art. 3 de la Ley Núm. 125, supra, a ciertos funcionarios de la Rama Ejecutiva, por cada término que ocuparan su puesto. El gobernador Romero Barceló, en vir-tud de esta orden, autorizó el pago equivalente a doce me-ses de sueldo a ciertos funcionarios que ocuparon sus pues-tos por dos términos consecutivos en dicha rama de gobierno.
El Hon. Rafael Hernández Colón, Gobernador de Puerto Rico, emitió una Orden Ejecutiva el 22 de febrero de 1989 derogando la emitida por el ex gobernador Romero Barceló.(45) La actuación del ex gobernador Hernández Co-lón fue el resultado de una consulta que realizara a su Secretario de Justicia, Hon. Héctor Rivera Cruz, mediante la cual se cuestionó la facultad que tenía el anterior Primer Ejecutivo para conceder el pago equivalente a doce meses de sueldo como compensación final a funcionarios nombra-*906dos por él.(46) El Secretario de Justicia opinó que el Primer Ejecutivo no tenía la facultad de otorgar una compensación a un funcionario nombrado por él que excediera el equiva-lente a seis meses de sueldo. Sobre tal asunto expresó lo siguiente:
Entiendo que en casos de funcionarios nombrados por el Go-bernador en su primer término y retenidos por éste al ser re-electo no se le puede otorgar la compensación final establecida en el Artículo 3 de la Ley 125 en dos ocasiones, al ocurrir la reelección y cuando finalmente abandonan sus puestos, sino sólo en el último caso, esto es, cuando cesan en sus cargos.
En primer lugar, debo señalar que del texto del Artículo 3 no surge una autorización expresa que faculte al Gobernador a otorgar la compensación final, situación bajo estudio. Tampoco he encontrado historial legislativo al respecto. (Énfasis suplido.(47)
La referida Orden Ejecutiva emitida por el Gobernador Hernández Colón perseguía específicamente dejar sin efecto la práctica de la Oficina del Gobernador, de conceder una compensación final en exceso del equivalente a los seis meses de sueldo, por estar en contravención a lo establecido en el Art. 3 de la Ley Núm. 125, supra.(48) Dispuso que en ningún caso dicha compensación final excedería el equiva-lente a seis meses del sueldo que devengaba el funcionario en su cargo. A tales extremos, el Art. 4 de dicha Orden disponía lo siguiente:
Al cesar en su cargo cualquier funcionario, el Gobernador, a su discreción, autorizará el pago a tal funcionario, o a los be-*907neficiarios en casos de muerte, de una suma en efectivo que no excederá del equivalente de seis meses de sueldo que corres-ponda al cargo. (Énfasis suplido.)(49)
En el caso de autos, la Orden Ejecutiva emitida el 22 de febrero de 1989 por el entonces gobernador Rafael Hernán-dez Colón, era la vigente al momento de concederle el pago por compensación final, equivalente a doce meses de sueldo, a la Administradora de Corrección. Ésta clara y categóricamente limitaba el pago en concepto de compen-sación final al cesar en su cargo, al equivalente a seis me-ses de sueldo del funcionario en cuestión. La actuación del referido Gobernador de otorgar un pago como compensa-ción final que excedía la limitación establecida en su orden ejecutiva, Boletín Administrativo Núm. 5288A, y que, ade-más, sobrepasaba el límite establecido en el Art. 3 de la Ley Núm. 125, supra, entendemos, muy respetuosamente, que fue una contraria a derecho. No entendemos la posi-ción de la Mayoría, al concluir que el pago dispuesto en este artículo procede únicamente cuando el funcionario se desvincula total y absolutamente de su cargo, y al mismo tiempo proponer que la compensación final equivalente a seis meses de sueldo procede por cada uno de los cuatrie-nios que un funcionario ejecutivo ocupe en su cargo en forma consecutiva. Dicha conclusión nos parece insosteni-ble, dado el claro lenguaje del estatuto.
Por último, el Secretario de Hacienda de Puerto Rico plantea ante nos que erró el Tribunal de Circuito de Ape-laciones al concluir que lo pautado por este Tribunal en Hernández Agosto v. Romero Barceló, supra, no era aplica-ble al caso de autos. En conformidad a lo allí pautado, la peticionaria ocupó el cargo de Administradora de Correc-ción por espacio de siete años en forma consecutiva y por dos cuatrienios seguidos. No hubo una interrupción, un cese o una desvinculación de la doctora Mercedes Otero de *908Ramos en las funciones de su cargo. Del texto del referido Art. 3 de la Ley Núm. 125, supra, surge palmariamente que se trata de una compensación final que el gobernador habrá de otorgar, de manera discrecional, al momento de cesar en el cargo. No se desprende de la intención legisla-tiva que el gobernador tenga discreción alguna para otor-gar un pago de seis meses de sueldo por cada cuatrienio de servicio prestado por el funcionario, cuando éste no cesó en las funciones de su cargo; sino que, por el contrario, se mantuvo en forma continua por espacio de siete años y por dos cuatrienios consecutivos. Concluimos que no procede el referido pago por compensación final cuando el funcionario renuncia a su puesto para ocupar otro en la Rama Ejecu-tiva, de la misma naturaleza, o cuando el funcionario con-tinúa desempeñando un puesto de esa naturaleza por más de un cuatrienio.(50)
El acto legislativo constitutivo de la aprobación del Art. 3 de la Ley Núm. 125, supra, perseguía el propósito de formular una política pública que le hiciera justicia a los funcionarios públicos de confianza nombrados por el Go-bernador de Puerto Rico, que no tienen derecho a acumu-lar vacaciones regulares ni de enfermedad, concediéndole como compensación final un equivalente que en ningún caso o circunstancia excediera seis meses de su sueldo, cuando tal funcionario se desvincula total y absolutamente de dicho cargo. A través del estudio de las circunstancias particulares del caso ante nos, tenemos la firme convicción de que la Asamblea Legislativa no alcanzó su propósito de hacerle justicia a esos funcionarios, cuando ocupan el cargo por dos cuatrienios consecutivos. No obstante, las reglas de hermenéutica legal existen para asistir a los tribunales en la interpretación de los estatutos, aunque los jueces discre-pen personalmente de la sabiduría de los actos legislativos. *909No podemos, por entender que la aplicación de la letra clara de un estatuto resulta irrazonable, rechazar la inten-ción del legislador por entenderla inapropiada. En estas situaciones está en manos del Poder Legislativo corregir tal situación. No le corresponde tal ministerio a la Rama Judicial, por estar impedida de formular política pública. Aún en casos como éste, en que nos parece que la política pública debería ser lo expresado por la Mayoría, no nos corresponde a nosotros ese ejercicio.
IV
¿Le corresponde a la Dra. Mercedes Otero de Ramos de-volver el exceso de lo cobrado indebidamente? Concluimos en la afirmativa. Veamos.
El Art. 1795 del Código Civil de Puerto Rico recoge la figura doctrinal conocida como cobro de lo indebido. Dicho artículo dispone siguiente(51)
Cuando se recibe alguna cosa que no había derecho a cobrar, y que por error ha sido indebidamente entregada, surge la obligación de restituirla.
Este Tribunal ha sostenido que bajo la doctrina del cua-sicontrato dispuesto en el Art. 1795, supra, el que recibe alguna cosa, a la cual no tenía derecho a cobrar, y que por un error de hecho haya sido indebidamente pagada, tendrá la obligación de restituirla.(52) Dicho pago tuvo que ser sa-tisfecho indebidamente, por error de hecho o equivocación y no por mera liberalidad.(53) Diferente es la situación cuando el pago efectuado es consecuencia de un error de derecho. Cuando el pago es producto de un error de dere-*910cho, no procede la devolución de lo indebidamente pagado.(54) El error de derecho ocurre cuando la persona que realiza el pago lo hace amparado en la creencia de que éste le es exigible en derecho, bien por desconocimiento de la norma que lo descarga del pago o por interpretación errónea del derecho aplicable.(55) La doctrina del error de derecho exime a la persona que recibió el pago indebido de la devolución de lo pagado, aun cuando se trate de fondos públicos.(56) Concluimos que la doctrina antes esbozada no es de aplicación al caso de autos, dada la letra clara del Art. 3 de la Ley Núm. 125, supra, y de la Orden Ejecutiva vigente al momento de realizarse el pago.
V
Por los fundamentos anteriormente expuestos, hubiéra-mos revocado la sentencia dictada por el Tribunal de Cir-cuito de Apelaciones y confirmado la emitida por el Tribunal de Primera Instancia.

 3 L.P.R.A. sec. 703b.


 3 L.P.R.A. secs. 703-703e. Dicha ley fue enmendada por la Ley Núm. 40 de 13 de diciembre de 1990. El Art. 3 de la Ley Núm. 125 de 10 de junio de 1967, supra, dispone lo siguiente:
“El Gobernador reglamentará todo lo relativo a la concesión y disfrute de licen-cias y la cuantía del pago de compensación final, incluyendo el pago a los beneficia-rios en casos de muerte, a los funcionarios nombrados por él, con excepción de los miembros de la Judicatura, los fiscales, procuradores y registradores de la propiedad. A los efectos del pago de compensación final, que en ningún caso excederá el equivalente a seis (6) meses de sueldo, el Gobernador tomará en consideración, *895entre otros, factores tales como las necesidades del servicio, la naturaleza de las funciones desempeñadas y los créditos de licencia de vacaciones acumuladas en em-pleos anteriores en el Gobierno y no disfrutada al pasar a ocupar puestos de nom-bramiento por el Gobernador.
“Los presidentes de las Cámaras Legislativas reglamentarán lo relativo a los funcionarios y empleados de la Asamblea Legislativa, en lo concerniente a concesión y disfrute de licencias, y en lo concerniente al pago de compensación final se ajusta-rán a lo dispuesto en la sec. 703a de este título.” (Énfasis suplido.)


 Apéndice IV del recurso de certiorari, pág. 27. De igual forma, le concedió una compensación final equivalente a doce meses de sueldo al Hon. Héctor Rivera Cruz, Secretario de Justicia, y a la Leda. Silvia Matos Pons, Directora de la Oficina de Exención Contributiva Industrial. El Secretario de Hacienda, Hon. Manuel Díaz Saldaña, le pagó a la licenciada Matos Pons únicamente el equivalente a seis meses de sueldo como compensación final. Ésta llevó un recurso de Mandamus, acción civil Núm. KPE94-0002 (906), contra dicho funcionario. El Tribunal de Primera Instancia resolvió que el Secretario de Hacienda había actuado correctamente al negarse a efectuar el pago, al amparo del lenguaje claro del Art. 3 de la Ley Núm. 125, supra.


 Apéndice V del recurso de certiorari, pág. 28.


 Caso Núm. KAC95-0434.


 Apéndice III del recurso de certiorari, pág. 20.


 íd., pág. 18.


 íd., pág. 24.


 íd.


 En esa ocasión pautamos que no existe disposición alguna en la Constitu-ción de Puerto Rico, ni en los estatutos vigentes, que expresamente le imponga al Gobernador el deber de enviar al Senado, para su consejo y consentimiento, los nombramientos de los funcionarios de gobierno que éste decida retener en sus car-gos, una vez reelecto para un segundo término.


 Apéndice III del recurso de certiorari, pág. 22.


 íd.


 Caso Núm. KLAN9600082.


 Apéndice X del Recurso de certiorari, págs. 69-70.


 Apéndice I, íd., págs. 1-16.


 íd., pág. 15.


 íd.


 íd., pág. 13.


 íd., pág. 15.


 íd., pág. 14.


 íd., pág. 16.


 La parte aquí peticionaria señaló que el Tribunal de Circuito de Apelaciones había cometido los errores siguientes:
“PRIMER ERROR
“Erró el Tribunal de Circuito de Apelaciones al concluir que la interpretación del estatuto propuesta por el Procurador General lesiona la intención legislativa de com-pensar a los funcionarios por su dedicación al servicio público.
“SEGUNDO ERROR
“Erró el Tribunal de Circuito de Apelaciones al determinar que Hernández Agosto v. Romero Barceló, 112 D.P.R. 407 (1982) no es de aplicación al caso que nos ocupa.
“TERCER ERROR
“Erró el Tribunal de Circuito de Apelaciones al disponer que los diferentes go-bernadores de Puerto Rico, quienes son los encargados de poner en vigor La Ley 125, reconocieron el propósito reparador, al entender que procedía el pago para uno de los cuatrienios.”


 Irizarry v. J & J Cons. Prods. Co., Inc., 150 D.P.R. 155 (2000); Dorante v. Wrangler of P.R., 145 D.P.R. 408 (1998); Vázquez v. A.R.Pe., 128 D.P.R. 513 (1991).


 31 L.P.R.A. sec. 14.


 Irrizarry v. J & J Cons. Prods. Co., Inc., supra.


 Sucn. Álvarez v. Srio. de Justicia, 150 D.P.R. 252 (2000); Pueblo v. Zayas Rodríguez, 147 D.P.R. 530 (1999).


 Piñero v. A.A.A., 146 D.P.R. 890 (1998).


S) Pueblo v. Zayas Rodríguez, supra.


 íd.


 20 Diario de Sesiones de la Cámara de Representantes 966, 967 (1966).


 Véase el Informe de dicha Comisión de 25 de abril de 1966; 20 Diario de Sesiones de la Cámara de Representantes 920, 967 (1966).


 20 Diario de Sesiones de la Cámara de Representantes 968 (1966).


 21 Diario de Sesiones del Senado 649, 1366 (1967).


 íd., págs. 1392 y 1393.


 íd., pág. 1398.


 21 Diario de Sesiones de la Cámara de Representantes 1571,1580 (1967).


 1967 Leyes de Puerto Rico 401.


 Dávila, Rivera v. Antilles Shipping, Inc., 147 D.P.R. 483 (1999); Depto. de la Familia v. Soto, 147 D.P.R. 618 (1999); Alejandro Rivera v. E.L.A., supra; Atlantic Pipe Corp. v. F.S.E., 132 D.P.R. 1026 (1993); Meléndez v. Tribunal Superior, 90 D.P.R. 656 (1964); Román v. Superintendente de la Policía, 93 D.P.R. 685 (1966).


 Yéase la página 7 de dicha ponencia.


 Apéndice XIV del recurso de certiorari, págs. 168-173. Véase Boletín Admi-nistrativo Núm. 1312 de 1ro de diciembre de 1967, enmendado por el Boletín Admi-nistrativo 1387 de 23 de julio de 1968.


 Apéndice XIV del recurso de certiorari, pág. 171.


 íd., pág. 172.


 Apéndice XV del recurso de certiorari, págs. 174-176; Boletín Administra-tivo Núm. 3837, según enmendado por el Boletín Administrativo Núm. 4088 de 11 de marzo de 1983.


 Apéndice XII del recurso de certiorari, págs. 161-163; Boletín Administra-tivo 5288A, según enmendado por la Orden Ejecutiva 1991-35 de 23 de julio de 1991 y por la Orden Ejecutiva de 8 de abril de 1994, Boletín Administrativo número OE-1994-19. Ésta última mantuvo la limitación del pago por compensación final al equivalente de seis meses de sueldo.


 Apéndice III del recurso de certiorari, págs. 103-109. Debemos señalar que el Secretario de Justicia, Hon. Héctor Rivera Cruz, llevó una acción judicial contra los funcionarios a quienes les fue concedido dicho pago como compensación final. Véase Apéndice III del recurso de certiorari, págs. 110-133, Estado Libre Asociado de Puerto Rico v. Juan H. Cintrón, caso civil número 87-1933, sobre sentencia declara-toria y cobro de dinero. El Tribunal de Primera Instancia declaró la demanda no ha lugar. Entendió que los pagos efectuados eran válidos, a tenor con lo dispuesto en el Art. 3 de la Ley Núm. 125, supra, y la orden ejecutiva vigente al momento de ser realizados.


 Apéndice III del recurso de certiorari, pág. 106.


 Apéndice XII, pág. 163.


 íd., pág. 162.


 Véanse: Op. Sec. Just. Núm. 1987-6; Op. Sec. Just. Núm. 1989-21; Op. Sec. Just. Núm. 1989-35; Op. Sec. Just. Núm. 1990-37; Op. Sec. Just, de 27 de diciembre de 1993, no publicada.


 31 L.P.R.A. see. 5121.


 Aulet v. Depto. Servicios Sociales, 129 D.P.R. 1 (1991); E.L.A. v. Asoc. Empleados Obras Púb. Mun., 126 D.P.R. 320 (1990); Cartagena v. E.L.A., 116 D.P.R. 254 (1985); Sucn. Choisne v. Municipio, 100 D.P.R. 501 (1972); American Railroad Co. v. Wolkers, 22 D.P.R. 283 (1915).


 íd.


 Aulet v. Depto. Servicios Sociales, supra; Cartagena v. E.L.A., supra.


 Sepúlveda v. Depto. de Salud, 145 D.P.R. 560 (1998); Aulet v. Depto. Servicios Sociales, supra; Cartagena v. E.L.A., supra.


 Aulet v. Depto. Servicios Sociales, supra; A.C.A.A. v. Bird Pinero, 115 D.P.R. 463 (1985).